Citation Nr: 1415444	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-26 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of a total replacement of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1979 to May 1983.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2012, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The Veteran's claim was denied by the Board in February 2013.  Thereafter, the Veteran appealed his claim to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, a Joint Motion for Remand (Joint Motion) indicated that the Board failed to provide an adequate statement of reasons or bases in its decision.  In an Order dated in August 2013, the Court remanded the Veteran's appeal back to the Board for disposition in accordance with the Joint Motion.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required on his part.


REMAND

As noted above, in August 2013, the Joint Motion indicated that the Board failed to provide an adequate statement of reasons or bases in its decision to deny the Veteran's claim for an increased rating for residuals of a total replacement, left knee, issued in February 2013.  Specifically, it was noted that the Diagnostic Code applicable to this claim (5055) mandated a 60 percent disability rating where the evidence of record demonstrated chronic residuals of a knee replacement manifested by severe, painful motion, or weakness.  Per the Joint Motion, the April 2011 VA examination report noted chronic, moderately-severe pain in the left knee, as a residual of the left knee replacement.  While the Board found that evidence of record was insufficient to demonstrate chronic residuals of severe, painful motion, the Joint Motion nonetheless indicated that a remand was required for the Board to discuss whether the Veteran is entitled to a rating in excess of 30 percent pursuant to Diagnostic Code 5055.

VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  As noted, the Veteran was last afforded a VA examination to assess the severity of his service-connected disability in April 2011, nearly three years prior to the date of this writing.  While the Veteran's disability was described as "moderately severe" at the time of that examination, the symptomatology associated with this disability may be worse than reflected in the prior examination.  Therefore, the claim on appeal must be remanded for a current, pertinent VA examination to provide findings that are consistent with applicable rating criteria, to include all necessary testing, so as to accurately rate his disability.  The medical examination must consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to identify any providers, VA and non-VA, of medical treatment received for the left knee disability since April 2011.  After obtaining any necessary consent from the Veteran, records of the identified treatment should be obtained and added to the electronic record(s).

2.  Following completion of the above, the Veteran shall be afforded an additional VA examination to determine the current severity of the residuals of his left total knee replacement.  The electronic claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is asked to provide the following information:

A. Identify the severity of all current manifestations of the Veteran's service-connected left knee disability.  

B. Importantly, the examiner must comment as to whether residuals of the Veteran's left knee replacement are manifested by chronic residuals consisting of severe painful motion or weakness, as well as whether there is additional functional impairment due to pain, less movement than normal, more movement than normal, excess fatigability, weakened movement, and incoordination, as well as during flare-ups.  

3.  After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

